Citation Nr: 1233490	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  98-02 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular disability, on a direct basis.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The Veteran and EF


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a December 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which, in pertinent part, denied the Veteran's claim for service connection for a cardiovascular disability, to include as secondary to post-traumatic stress disorder (PTSD).

An April 2007 Board decision denied the Veteran's claim of entitlement to service connection for a cardiovascular disability, claimed as secondary to service-connected PTSD.  

A December 2008 Board decision addressed the issue of whether new and material evidence had been received to reopen a claim for service connection for a cardiovascular disability, on a direct basis.  The decision remanded the issue for additional development.  The Board also remanded the issue in September 2009.  In a September 2011 decision, the Board reopened the Veteran's claim for service connection for a cardiovascular disability, on a direct basis, and remanded it for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A preliminary review of the record indicates that the Veteran's claim requires additional development.  

A June 2012 supplemental statement of the case (SSOC) relates that the evidence included VA treatment record from the Battle Creek VA Medical Center (VAMC) covering January 12 through June 8, 2011.  However, the most recent VA treatment record in the claims file is dated April 15, 2011.  The Veteran's Virtual VA eFolder contains no VA medical records.  

In addition, in June 2012 correspondence, the Veteran's representative reported that the Veteran had had three cardiac stents implanted over 11/2 years earlier, at Bronson Hospital in Kalamazoo, Michigan.  The Veteran continued to be treated for ischemic heart disease by Dr. D. at the Battle Creek VAMC.  

In this regard, statutes and regulations require that VA assist a claimant by obtaining medical records that are necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  There are also heightened obligations to assure that the record is complete with respect to Federal Government records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are deemed to be constructively of record in proceedings before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file copies of all VA medical records from the Battle Creek VAMC that have not already been obtained, to include all treatment records dated after April 15, 2011.  

2.  After obtaining any necessary authorization and information from the Veteran, obtain from Bronson Hospital in Kalamazoo, Michigan, all treatment records pertaining to the Veteran, including those related to cardiovascular treatment.  

3.  Then, if necessary, conduct any additional development required in light of any evidence obtained pursuant to this remand, to include obtaining a revised VA medical opinion.  

4.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


